11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                          Order
 
Cosme Ochoa Galvan
Appellant
Vs.                   No. 11-01-00309-CR -- Appeal
from Eastland County
State of Texas
Appellee
 
The
brief on appellant's behalf was due to be filed in this court on or before
December 10, 2001.  A satisfac­tory
response to our letter of January 4, 2002, stating that appellant's brief has
not been filed has not been received. 
Pursuant to TEX.R.APP.P. 38.8(b)(1), this court may not proceed without
an appellant=s brief unless the trial court makes one
of the two determinations specified in TEX.R.APP.P. 38.8(b)(4).
Therefore,
the trial court is directed to conduct a hearing in compliance with
TEX.R.APP.P. 38.8(b) to determine the following:
1.  Whether appellant desires to prosecute his
appeal;
2.  Whether appellant is indigent;
3.  If indigent, does appellant have effective
representation by counsel or does counsel need to be appointed; and
4.  If not indigent, has retained counsel
abandoned the appeal.
 
The trial court is
requested to make appropriate findings and recommendations.  If it is determined that appellant has
abandoned his appeal or that appellant is not indigent and has failed to make
necessary arrangements for filing a brief, the trial court is directed to make
specific findings in order that the appeal may be submitted on the record
pursuant to TEX.R.APP.P. 38.8(b).  If it
is determined that appellant is indigent and is exercising his right to represent
himself,  the trial court must develop
evidence as to whether appellant=s decision to proceed without counsel is
knowingly and intelligently made and enter findings of fact and conclusions of
law.   Faretta v. California, 422 U.S.
806 (1975); Ex parte Davis, 818 S.W.2d 64 (Tex.Cr.App.1991); Hubbard v. State,
739 S.W.2d 341 (Tex.Cr.App.1987); Webb v. State, 533 S.W.2d 780 
(Tex.Cr.App.1976).  




The
clerk of the trial court is directed to prepare and forward to this court a
supplemental clerk=s record containing the findings,
recommendations, and any orders of the trial court.  The court reporter is directed to prepare and forward to this
court the reporter=s record from the hearing.  The supplemental records are due to be filed
in this court on or before March 1, 2002.
The
appeal is abated.                                                    
 
PER
CURIAM
 
January 31, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.